MEMORANDUM **
Tamara Petrosyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to accept an untimely brief and summarily dismissing her appeal from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252, and we remand for further proceedings.
The BIA’s order denying Petrosyan’s motion states: “We find the reason stated by [Petrosyan] insufficient for us to accept the untimely brief in our exercise of discretion.” The absence of a reasoned explanation by the BIA for denying the motion prevents us from “performing] any meaningful appellate review.” Garcia Gomez v. Gonzales, 498 F.3d 1050, 1051 (9th Cir.2007) (per curiam). We therefore remand this matter to the BIA. Id.
REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.